 



EXECUTION COPY
 
SHARE PURCHASE AGREEMENT
 
among
BIO-IMAGING TECHNOLOGIES, INC.
(Purchaser)
and
THE SHAREHOLDERS OF THERALYS SA
(Sellers)
dated February 6, 2007
Morgan Lewis



--------------------------------------------------------------------------------



 



Page 2

BETWEEN THE UNDERSIGNED:

1.   Mr. Chahin PACHAI, born on April 27, 1972 in Teheran, Iran, residing at 40
avenue Lacassagne, 69003 Lyon and married under the regime of separation as to
property,

2.   Mr. Fabrice VINCENT, born on February 1, 1972 in Lyon, residing at 8 rue
Millon, 69100 Villeurbanne and married under the regime of partnership of
acquests,

3.   Mr. Philippe DOUEK, born on July 27, 1958 in Neuilly sur Seine, residing at
23 rue Felix Jacquier, 69006 Lyon and married under the regime of separation as
to property,

4.   Mr. Emmanuel OLART, born on 7, March 1978 in Villefranche sur Saône,
residing at 27 bis rue de l’Egalité, residence les Bosquets, 69120 Vaulx en
Velin and married under the regime of partnership of acquests,

Parties 1 to 4, acting jointly (conjointement), are hereinafter collectively
referred to as the “Founders”,
AND

5.   GIE VALOREZ, a French Groupement d’Intérêt Economique organized under the
laws of France, with a share capital of EUR 16,000, having its registered
offices at 66 bvd Niels Bohr – CEI – 69100 Villeurbanne, registered with the
Registre du Commerce de Lyon Trade Registry under the number 439 787 714,
represented by Gérard POSA, member of the Directoire of Ezus-Lyon 1 S.A. and
Joseph GNIEWEK, member of the Directoire of Insavalor S.A., duly empowered for
the purposes hereof,

6.   Mr. Jean-Claude MOREL, born on February 22, 1936 in Brest, residing at Les
Sabines, n°31, 69130 Ecully and married under the regime of community of
property,

7.   Mr. Laurent GERFAULT, born on November 8, 1970 in Angers, residing at 42A
rue de la Meije, 38500 Voiron and unmarried,

8.   Ms. Marcela HERNANDEZ-HOYOS, born on September 23, 1970 in Bogota,
Colombia, residing at Calle 30 No. 3 A 15. Apto 401. Bogota, D.C., Colombia and
divorced,

9.   Mr. Nicolas ROGNIN, born on December 28, 1974 in Voiron, residing at 3
avenue de Genève, 74160 Saint Julien en Genevois and married under the regime of
partnership of acquests,

10.   Mr. Jérôme VINCENT, born on May 14, 1970 in Saint Vallier, residing at 51
route de Combes, 07100 Boulieu and married under the regime of partnership of
acquests,

Parties 1 to 10, are hereinafter collectively referred to as the “Shareholders
A”,



--------------------------------------------------------------------------------



 



Page 3

AND

11.   RHONE-ALPES CREATION, a French société anonyme with a share capital of
9,478,616 euros, having its registered offices at 10, Chemin du Château d’Eau —
69410 CHAMPAGNE AU MONT D’OR – registered with the Lyon Trade Registry under
number 352 014 559, represented by Mr. Guy RIGAUD, Président du Directoire,
himself being represented by Ms. Karine LIGNEL,

12.   AMORCAGE RHONE-ALPES, société par actions simplifiée with a share capital
of 5,645.580 euros having its registered offices at 10, Chemin du Château d’Eau
— 69140 CHAMPAGNE AU MONT D’OR, registered with the Lyon Trade Registry under
number 433 995 719, represented by Ms. Karine LIGNEL, Directeur
d’Investissement, duly empowered for the purposes hereof by Mr. Guy RIGAUD,
Directeur Général,

13.   CREDIT AGRICOLE CREATION, a French société par actions simplifiée, with a
share capital of 2,418,472 euros, having its registered offices at 1, rue Pierre
de Truchis de Lays, Champagne au Mont d’Or, registered with the Lyon Trade
Registry under the number 419 319 322, represented by Maurice BERNARD, duly
empowered for the purposes hereof,

14.   RHONE DAUPHINE DEVELOPPEMENT, a French société anonyme, with a share
capital of 10,495,800 euros, having its registered offices at 2, chemin du Vieux
Chêne, 38240 Meylan, registered with the Grenoble Trade Registry under the
number 345 158 117, represented by Pierre JOURDAIN, duly empowered for the
purposes hereof,

15.   LE LANCEUR, a Fonds Commun de Placement à Risques represented by its
société de gestion SOFIMAC PARTNERS, a French société anonyme with a share
capital of 161,000 euros, having its registered offices at 24, avenue de
l’Agriculture, Domaine de Mon Désir, 63100 Clermont Ferrand, registered with the
Clermont Ferrand Trade Registry under the number 424 562 445, represented by
Philippe VUAGNAT, Directeur Général, duly empowered for the purposes hereof,

Parties 11 to 15 are hereinafter collectively referred to as the “Shareholders
B”,

16.   Mr. Luc BRACOUD, born on March 29, 1978 in Lyon, residing at 61 rue
François Peissel, 69300 Caluire and unmarried,

Parties 1 to 16 are hereinafter collectively referred to as the “Sellers”,
AND

17.   Bio-Imaging Technologies Inc., a US corporation organized under the laws
of Delaware, having its principal office 826, Newtown-Yardley Road, Newtown, PA
18940, United States of America, represented by M. Ted Kaminer, duly empowered
for the purposes hereof,

hereinafter referred to as the “Purchaser” or “Bio-Imaging Inc.”,
The Purchaser and the Sellers are hereinafter collectively referred to as the
“Parties” and individually referred to as a “Party”.



--------------------------------------------------------------------------------



 



Page 4

TABLE OF CONTENTS

              Page
ARTICLE 1 – DEFINITIONS
    5  
 
       
ARTICLE 2 – PURCHASE AND SALE
    8  
 
       
ARTICLE 3 – PURCHASE PRICE – PAYMENT OF THE PURCHASE PRICE
    8  
 
       
ARTICLE 4 – COMPLETION
    9  
 
       
ARTICLE 5 – REPRESENTATIONS AND WARRANTIES
    11  
 
       
ARTICLE 6 – REPRESENTATIONS AND WARRANTIES OF THE OTHER SELLERS AND
                         OF THE PURCHASER
    20  
 
       
ARTICLE 7 – COVENANTS
    21  
 
       
ARTICLE 8 – INDEMNIFICATION
    22  
 
       
ARTICLE 9 – CONFIDENTIALITY – PUBLICITY
    25  
 
       
ARTICLE 10 – EXPENSES
    25  
 
       
ARTICLE 11 – SELLERS’ REPRESENTATIVE – NOTICES
    26  
 
       
ARTICLE 12 – SEVERABILITY
    27  
 
       
ARTICLE 13 – ENTIRE AGREEMENT
    27  
 
       
ARTICLE 14 – SUCCESSORS AND ASSIGNS
    27  
 
       
ARTICLE 15 – LANGUAGE
    28  
 
       
ARTICLE 16 – APPLICABLE LAW – JURISDICTION
    28  



--------------------------------------------------------------------------------



 



Page 5

WHEREAS

A.   The Sellers are the owners of the Securities (as defined in Article 1
below) representing 100% of the issued and outstanding share capital and voting
rights in THERALYS, a société anonyme incorporated under the laws of France,
with a share capital of 72,340 euros having its registered offices at Bioparc,
60 avenue Rockfeller — 69008 Lyon (France), registered with the Lyon Trade
Registry under n° 439 429 440 (hereinafter referred to as the “Company” as
defined in Article 1 below). The Company’s share capital is divided into two
categories of shares.

B.   Exhibit A indicates the number and the category of Securities held by each
Seller at the date hereof.

C.   The Company is specialised in diagnostic and therapeutics image analysis in
clinical trials (hereafter referred to as the “Activity”).

D.   The Sellers desire to sell the Sold Shares and the Purchaser desires to buy
the Sold Shares from the Sellers. The purpose of the Agreement is to set forth
the terms and conditions of such sale and purchase of the Sold Shares
(hereinafter referred to as the “Sale”).

E.   Simultaneously to the Sale, the Founders shall contribute the Contributed
Shares to Bio-Imaging Inc. by a separate agreement. In return, the Founders
shall receive 36,000 newly issued restricted shares of Bio-Imaging Inc. common
stock.

NOW THEREFORE IT HAS BEEN AGREED AS FOLLOWS:
ARTICLE 1      DEFINITIONS
The following words shall have the meanings set out hereafter but only when the
corresponding words begin with capital letters.

     
“Affiliate”
  of any person shall mean (i) any other person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, the first mentioned person, or (ii) any other person with
whom such person or an entity controlling, controlled by, or under common
control with such person entered into a shareholders agreement, joint venture
agreement or any agreement with similar effects; a person shall be deemed to
control another person if such first mentioned person owns, directly or
indirectly, fifty percent (50%) or more of the voting rights of the second
mentioned person;
 
   
“Agreement”
  This sale and purchase agreement;
 
   
“Balance Sheet Date”
  means December 31, 2006;



--------------------------------------------------------------------------------



 



Page 6

     
“Bio-Imaging Inc.”
  Bio-Imaging Technologies Inc., a US corporation having its principal office
826, Newtown-Yardley Road, Newtown, PA 18940 United States of America and
registered under the laws of Delaware (USA);
 
   
“Business Day(s)”
  Any day(s) on which banks are open for business in France or in the United
States of America;
 
   
“Category A Shares”
  The 4,000 Category A shares of the Company held by the Shareholders A in the
proportions mentioned in Exhibit A;
 
   
“Category B Shares”
  The 3,234 Category B shares of the Company held by the Shareholders B in the
proportions mentioned in Exhibit A;
 
   
“Company”
  THERALYS, a société anonyme incorporated under the laws of France, with a
share capital of € 72,340, having its registered offices at Bioparc, 60 avenue
Rockfeller — 69008 Lyon (France), registered with the Lyon Trade Registry under
n° 439 429 440;
 
   
“Completion Date”
  The date of completion of the transfer of the Securities as per section 4.1
hereafter;
 
   
“Contribution Agreement”
  The Share Contribution Agreement among the Purchaser and the Founders, dated
February 6, 2007, executed simultaneously to the Agreement;
 
   
“Contributed Shares”
  400 Category A shares of the Company, with a par value of ten (10) euros each
held by the Founders in the proportions mentioned in Exhibit A and contributed
to Bio-Imaging Inc. under a separate Contribution Agreement;
 
   
“Exhibit(s)”
  Any exhibit attached to this Agreement, it being specified that each time that
the Representations contained in a section of this Agreement need to be
documented, this is done via an Exhibit carrying the same number as the relevant
representation;
 
   
“Founders”
  means collectively MM Chahin Pachai, Fabrice Vincent, Philippe Douek and
Emmanuel Olart;
 
   
“Governmental Entity”
  means any state, authority or any court of competent jurisdiction,
administrative agency or commission or other governmental authority or
instrumentality, domestic or foreign, including but not limited to any court,
administrative agency, commission or other organ of the European Union or the
United States of America;



--------------------------------------------------------------------------------



 



Page 7

     
“Lien”
  means any mortgage, lien, pledge, charge, encumbrance or any other security
interest;
 
   
“Representations and Warranties”
  The representations and warranties to be delivered by each of the Founders on
a joint basis (conjointement) to the Purchaser, as per Article 5 below;
 
   
“Restricted Shares”
  means newly issued unregistered shares of Bio-Imaging Technologies Inc.,
regulated under the Securities Act of 1933, and in particular by the Rule 144
promulgated thereunder, permitting those Restricted Shares to be sold after the
one-year holding period; provided, however, the number of shares that may be
sold during any three-month period cannot exceed the greater of (i) 1% of the
shares of common stock outstanding at that time, or (ii) the average reported
weekly trading volume during the four weeks preceding the filing a notice of the
sale on Form 144. Bio-Imaging shall accomplished all relevant formalities in the
interest of a holder of Restricted Shares allowing them to sell their Restricted
Shares as soon as possible in respect of US securities law, and will bear all
reasonable expenses relating to a transfer or sale of such Restricted Shares
pursuant to Rule 144 so long as the holder of such Restricted Shares provides
Bio-Imaging with all documentation reasonably requested by Bio-Imaging;
 
   
“Shareholders Agreement”
  The agreement entered into between the Sellers on December 16, 2002 in respect
of the Company;
 
   
“Share(s)”
  Any share(s) issued by the Company;
 
   
“Securities”
  means collectively the Sold Shares, the Contributed Shares and the Warrants,
representing on Completion Date 100% of the issued and outstanding share capital
and voting rights of the Company, together granting the Purchaser a direct and
indirect ownership of 100% of the Company’s issued and outstanding share capital
and voting rights;
 
   
“Sold Shares”
  means collectively (i) 3,600 Category A Shares of the Company with a par value
of ten (10) euros each held by the Shareholders A and (ii) 3,234 Category B
Shares of the Company with a par value of ten (10) euros each held by the
Shareholders B, and sold to the Purchaser in the proportions mentioned in
Exhibit A;



--------------------------------------------------------------------------------



 



Page 8

     
“Warrants”
  means the 412 warrants in form of "bons de souscription de parts de créateur
d’entreprise” (BSPCE) held by the Warrants Holders as defined below and to be
exercised until April 26, 2009 pursuant to the decisions of the Company’s
shareholders meeting held on April 26, 2004. The Warrants give right to
subscribe to one (1) Category A Shares of the Company in consideration of a
subscription price of 170 euros each;
 
   
“Warrants Holders”
  means collectively MM Chahin Pachai, Fabrice Vincent, Luc Bracoud and Emmanuel
Olart.

ARTICLE 2 PURCHASE AND SALE

2.1.1   Subject to the terms and conditions hereof, the Sellers agree to sell
the Sold Shares to the Purchaser and the Purchaser agrees to purchase the Sold
Shares from the Sellers. The detailed allocation of the Sold Shares (together
with the sub-allocation between the Sellers) is set forth in Exhibit B.

2.1.2   Subject to the terms and conditions hereof, the Warrant Holders agree to
waive their rights attached to the Warrants and the Purchaser agrees to
indemnify the Warrants Holders from such waiver. The detailed allocation of the
Warrants (together with the sub-allocation between the Warrant Holders) is set
forth in Exhibit C.

2.1.3   The Sold Shares shall be transferred free and clear of all Liens and
with all dividend rights now and then attaching thereto, including the right to
all dividends for the 2006 fiscal year.

ARTICLE 3 PURCHASE PRICE — PAYMENT OF THE PURCHASE PRICE

3.1   Purchase Price

The aggregate purchase price for the Sold Shares and for the indemnification for
the waiver of the rights attached to the Warrants by the Warrants Holders
(hereinafter referred to as the “Purchase Price”) shall be allocated among the
Sellers as follows:

  -   1,344,515 euros for the 3,600 Category A Shares held by the Shareholders
A; and     -   1,304,448 euros for all the Category B Shares held by the
Shareholders B, payable in cash and by issuance of Restricted Shares of
Bio-Imaging Inc. common stock in accordance with Article 3.2 (v) below; and    
-   82,294 euros for the Warrants held by the Warrants Holders in consideration
of the waiver of their rights to exercise the Warrants.

Details of the allocation of the Purchase Price between the Sellers and their
respective categories are set forth in Exhibits B and C.



--------------------------------------------------------------------------------



 



Page 9

3.2   Closing Payment and Escrow

On Completion Date, the Purchaser shall:

  (i)   pay in cash to the Shareholders A an aggregate amount of 1,204,515 euros
by means of bank checks;     (ii)   deposit 140,000 euros (the “Escrow Amount”)
which constitute part of the Purchase Price to be paid to the Founders into one
or more escrow accounts to be held and disbursed by US Bank National Association
as escrow agent (the “Escrow Agent”). The Escrow Amount shall be held by the
Escrow Agent until August 6, 2008 pursuant to the escrow agreement(s) set forth
as Exhibit D hereto (the “Escrow Agreement”). The Escrow Amount will be subject
to set-off for any indemnification claims notified by the Purchaser to the
Founders pursuant to Article 8 below. The Purchaser shall bear the fees and
expenses related to the setting up of the escrow.     (iii)   pay in cash to the
Warrant Holders an aggregate amount of 82,294 euros by means of bank checks;    
(iv)   pay in cash to the Shareholders B an aggregate amount of 948,689 euros
corresponding to 2,352 Category B Shares, by means of bank checks;     (v)  
issue 57,408 newly issued Restricted Shares of Bio-Imaging Inc. common stock
(the “Purchaser’s Common Stock”) in exchange of 882 Category B Shares. The
Purchaser’s Common Stock will be subject to US securities laws. This payment
shall be allocated among the concerned Shareholders B as set forth in
Exhibit 3.2 (v).

ARTICLE 4 COMPLETION

4.1   Date and place

Transfer of ownership of the Sold Shares and payment of the Purchase Price shall
take place at the date hereof (the “Completion Date”).

4.2   Instruments to be signed and delivered on Completion Date

4.2.1   At the date hereof, the Sellers shall deliver to the Purchaser:

  -   original executed copies of share transfer forms (ordres de mouvement)
selling, assigning and delivering to the Purchaser all of the Sold Shares free
and clear from all Liens together with duly related executed tax forms n° 2759;
    -   the updated stock transfer register (registres des mouvements de titres)
and stockholders’ individual accounts (comptes d’actionnaires), the
shareholders’ decisions book (registre des procès-verbaux des assemblées
générales) the board of directors’ decisions book (registre des procès-verbaux
du conseil d’administration) and all attendance sheets to the shareholders’ and
board of directors’ meetings of the Company;



--------------------------------------------------------------------------------



 



Page 10

  -   the original executed copies of the resignation letters effective as of
the Completion Date from the Company’ s members of the board of directors, the
names of which are set out in Exhibit 4.2.1, said letters specifying that the
resigning members have no claim whatsoever against the Company;     -   the
original executed copy of the resignation letter effective as of the Completion
Date from Mr. Fabrice Vincent concerning its functions of Directeur Général
Délégué, said letter specifying that Mr. Fabrice Vincent has no claim whatsoever
against the Company;     -   the original executed copies of the relevant
minutes evidencing that the persons listed in Exhibit 4.2.1 (or such other
persons as the Purchaser may designate replacement therefore) shall have been
elected or designated directors, effective as of Completion Date;     -   the
irrevocable and unconditional waiver by each and all Sellers of all rights under
the Shareholders Agreements including the acknowledgment that said agreement
will cease to be of any effect as from the Completion Date;     -   the
irrevocable and unconditional waiver by each and all Warrant Holders of their
rights to exercise any and all of the Warrants and that all the Warrants will
become null and void as from as from the Completion Date;

4.2.2   Following delivery of the documents referred to in section 4.2.1 above,
the Purchaser shall deliver:

  -   bank checks to each Seller for the amounts set forth in Exhibit 4.2.2.    
-   any documents evidencing the issuance of the Purchaser’s Common Stock, such
as a copy of an instruction letter and/or a legal opinion of Morgan, Lewis &
Bockius LLP to the transfer agent, effective as from the Completion Date. The
original stock certificates of the Purchaser’s Common Stock will be delivered to
the beneficiaries within ten (10) days as from the Completion Date.

4.2.3   Related Agreements:

  -   The Founders, the Purchaser and the Escrow Agent shall execute the Escrow
Agreement in the form attached hereto as Exhibit D;     -   The Company and the
Founders at the date hereof and the Company and other Employees within five
(5) days following the Completion Date shall execute new employment agreements
in the forms attached hereto as Exhibit E;     -   The Founders and the
Purchaser shall execute the Contribution Agreement related to the Contributed
Shares in the form attached hereto as Exhibit F.



--------------------------------------------------------------------------------



 



Page 11

ARTICLE 5 REPRESENTATIONS AND WARRANTIES

The Founders, acting jointly (conjointement), represent and warrant to the
Purchaser as of the date hereof as follows.
The representations and warranties made by the Founders in this Article 5 (the
“Representations and Warranties”) shall be construed subject to the facts or
information which are disclosed in the Agreement or its applicable Exhibits.
Conversely, for the avoidance of doubt, the Representations and Warranties made
by the Founders shall not be limited by documents or information provided to
Bio-Imaging Inc. or its advisers prior to the date hereof that are not
explicitly and clearly restated in the Agreement or its Exhibits.

5.1   Authority

The Founders have the full corporate power and authority required to enter into
the Agreement and to transfer and deliver the Sold Shares they own as provided
in the Agreement and to waive all their rights under the Warrants they own.

5.2   Corporate Status   5.2.1   The Company is a société anonyme duly organized
and validly existing under the laws of France and in compliance with the French
commercial code and French decree n° 67-236 of March 23, 1967 on commercial
companies. The Company’s by-laws as set forth in Exhibit 5.2.1 are accurate as
at the date hereof.   5.2.2   The Company has never been in a state of
insolvency or suspension of payments, nor have they made a voluntary or
court–ordered arrangement or similar agreement with some or all of their
creditors. They are not subject to any administration, insolvency,
reorganization, winding–up, bankruptcy or similar proceedings (procédure et
sauvegarde, règlement amiable, redressement ou liquidation judiciaire).   5.2.3
  The Company has all requisite corporate power to own its properties and carry
on its business as now conducted. All corporate laws and regulations applicable
to the Company have been complied with. All corporate formalities and compulsory
disclosure requirements have been duly fulfilled. The Company’s business (fonds
de commerce) is not the object of any leasing agreement (contrat de
location-gérance).   5.2.4   The Company has never had any subsidiaries and has
never owned directly or indirectly any capital stock of, or other equity
interests in, any corporation, partnership, or other entity. The Company has
never been a member of or a participant in any partnership, joint venture or
similar enterprise. The Company has no set up any branch (succursale) or
secondary office (établissement secondaire).   5.3   Capital Stock and Ownership
  5.3.1   The Company’s issued share capital amounts to 72,340 euros divided
into 7,234 shares of a nominal value of 10 euros each. All the shares have been
duly and validly issued and are fully paid up. The shares are divided into two
(2) categories as follows:

  -   4,000 of Category A, and



--------------------------------------------------------------------------------



 



Page 12

  -   3,234 of Category B,

Exhibit 5.3.1 sets forth the amount of the Company’s share capital, detailing
all the Securities issued by the Company, the categories and respective rights
thereof and holders thereof. The Securities represent 100% of the issued and
outstanding capital and voting rights of the Company, on a fully diluted basis
and are freely transferable.

5.3.2   The Company has not issued any securities or other rights (including
options de souscription d’actions or bons de souscription de parts de créateurs
d’entreprise) entitling their holders to acquire, immediately or at a future
date, a fraction (quotité) of the Company’s share capital other than the
Warrants and being specified that all the outstanding convertible bonds issued
by the Company have been converted into Category B Shares prior to the date
hereof.

No authorization voted by the general shareholders’ meeting to issue securities
or other rights to a fraction (quotité) of the Company’s share capital is in
effect.

5.3.3   No shareholders’ agreement has been entered into relating to the Company
other than the Shareholders Agreement, which will terminate at Completion Date.

5.3.4   At Completion Date, the Sellers will have, and will transfer, good and
marketable title to the Sold Shares and to all of the rights afforded thereby,
free of any Lien, and upon consummation of the transactions contemplated hereby,
the Purchaser will hold 100% of the Securities of the Company following the
simultaneous realization of both the Agreement and the Contribution Agreement.

5.4   Financial Statements

5.4.1   Exhibit 5.4.1 contains the audited annual balance sheet and profit and
loss statement of the Company together with the notes and annexes thereto as of
December 31, 2005 (the “2005 Accounts”), which, as well as for the preceeding
four years, were certified without qualifications by the Company’s statutory
auditors and approved by the Company’s annual shareholders’ meeting without
reserves.

5.4.2   Exhibit 5.4.2 contains the interim balance sheet and profit and loss
statement (bilan et comptes de résultat intermédiaires) of the Company as of the
Balance Sheet Date, which were prepared by the Company and perused by the
Company’s statutory auditors (the “Interim Accounts”).

5.4.3   The 2005 Accounts and the Interim Accounts have been prepared in
accordance with the accounting principles generally accepted in France and in
particular with those described in Exhibit 5.4.3 applied consistently with past
practice and present a true and fair view (une image fidèle et sincère) of the
financial condition and results of operations of the Company as at their
respective date.

5.4.4   The Company is not bound by any off balance sheet liability (engagements
hors bilan) except as clearly disclosed in the notes to the Interim Accounts or
in Exhibit 5.4.4.

5.4.5   The Interim Accounts reflect all liabilities (whether absolute, accrued,
contingent or otherwise) of the Company required to be recorded thereon or in
the annexes or notes thereto in accordance with the accounting principles as at
the respective date thereof.



--------------------------------------------------------------------------------



 



Page 13

5.4.6   The Interim Accounts reflect all accrued and unpaid wages, compensation
and other obligation of the Company with respect to their employees as of the
date of the Interim Accounts.

5.5   Interim Period

Since the Balance Sheet Date, the Company has been managed in the ordinary
course of business consistent with past practice and with a reasonable degree of
care (en bon père de famille), the Company has sufficient working capital to
manage its activities at the current level and no change has occurred which
adversely affects the assets or the condition (financial or otherwise), results
of operations or prospects of the business of the Company. In particular and
except as set forth in Exhibit 5.5, it has not:

  (i.)   sold or transferred any of its assets or committed to do so, except in
the ordinary course of business consistent with past practice;     (ii.)  
acquired any other business or entered into any lease agreement, licensing
arrangement or joint venture, other than leases or licenses in favor of the
Company pertaining to Movable Property having an individual value of no more
than 6,000 euros and an aggregate value of no more than 20,000 euros, or
software used in the ordinary course of business of the Company consistent with
past practice;     (iii.)   authorized, declared, set aside, made or paid any
dividend or other distribution in respect of its capital stock or otherwise
purchased or redeemed, directly or indirectly, any shares of its capital stock;
    (iv.)   issued or sold any Shares of any class of its capital stock, or any
securities convertible into or exchangeable for any such shares, or issued,
sold, granted or entered into any subscriptions, options, warrants, conversion
or other rights, agreements, commitments, arrangements or understandings of any
kind, contingently or otherwise, to purchase or otherwise acquire any such
shares or any securities convertible into or exchangeable for any such shares;  
  (v.)   incurred any indebtedness for borrowed money, issued or sold any debt
securities or prepaid any debt (including, without limitation, any borrowings
from or prepayments to the Sellers), except for borrowings and repayments in the
ordinary course of business;     (vi.)   mortgaged, pledged or otherwise
subjected to any Lien, any of its assets, tangible or intangible;     (vii.)  
forgiven, canceled, compromised, waived or released any debts, claims or rights,
except for debts, claims and rights forgiven, canceled, compromised, waived or
released in the ordinary course of business;     (viii.)   modified any existing
contract or entered into (x) any agreement, commitment or other transaction,
other than agreements entered into in the ordinary course of business and
involving an expenditure by the Company of more than 30,000 euros in each case
and 50,000 euros in the aggregate,



--------------------------------------------------------------------------------



 



Page 14

      or (y) any agreement or commitment that, pursuant to its terms, may not be
terminated without penalty on less than 30 days’ notice;     (ix.)   increased
the compensation of its officers or employees, or modified the terms and
conditions of their offices or contracts of employment, or permitted any such
modification, except pursuant to collective bargaining agreements, nor paid any
bonus to any officer, director, or employee, except as otherwise agreed in
written with the Purchaser;     (x.)   amended its statuts, articles of
association, by-laws or any other organizational documents;     (xi.)   changed
in any respect its accounting practices, policies or principles;     (xii.)  
transferred or granted any rights or licenses under, or entered into any
settlement regarding the infringement of intellectual property or entered into
any licensing or similar agreements or arrangements;     (xiii.)   taken any
action or omitted to take any action that would result in the occurrence of any
of the foregoing.

5.6   Litigation

There is no lawsuit, arbitration or proceeding pending or threatened against the
Company before any court, arbitration tribunal or governmental authority and
there is no outstanding judgment, order, decree, award or injunction against the
Company.

5.7   Real Property

The Company does not own any real property. The only lease entered into by the
Company with respect to real property (the “Real Property”) is a lease of
premises located at Bioparc, 60 avenue Rockfeller, 69008 Lyon (France) which
will expire on February 15, 2006 (the “Current Lease”). Constructions on the
Real Property are structurally sound with no material defects, subject to normal
wear and tear. The parties to the Current Lease have complied with all their
respective obligations contained therein and the Real Property has been
regularly maintained.
The Company has concluded prior to Completion Date a new short-term lease (the
“New Lease”) set forth in Exhibit 5.7. The New Lease has been concluded in
compliance with French law (and in particular with Article L. 145-5 of the
French Commercial Code) and zoning and internal building regulations (including
the Laennec building’s selection criteria and the decision of the specific
committee of the Communauté Urbaine de Lyon). The New Lease will start on
February 16, 2007 and will expire on January 15, 2009.

5.8   Movable Property

The Company does not own any movable property the net book value of which is in
excess of 3,000 euros (the “Movable Property”). The Movable Property is
structurally sound, adequate for the conduct of the business of the Company as
it has been and is proposed to be conducted, subject to normal wear and tear.



--------------------------------------------------------------------------------



 



Page 15

5.9   Environment

The activities of the Company have been conducted in compliance with all
applicable environmental laws and regulations.

5.10   Taxes, customs and social security contributions

5.10.1   The Company has duly and timely filed with the appropriate Governmental
Entities all tax, customs and social security returns and reports required to be
filed in respect of the activities of the Company and has timely and fully paid
all taxes, customs or social security contributions due by it prior to the date
hereof.

5.10.2   The amounts of the tax loss carry forwards and deferred depreciation
(amortissements réputés différés) declared by the Company in its tax returns are
accurate and such tax loss carry forwards and deferred depreciation are
offsetable against future taxable profits. The Company has kept the
documentation required to justify the existence of these tax loss carry forwards
and deferred depreciation.

Losses shall be equal to the product of the corporate income tax rate in force
at the time of the reassessment and the global amount of the tax losses carry
forwards and deferred depreciation, the deduction of which is challenged by the
tax authorities.

5.10.3   The Company is neither a party to any action or proceeding by any
Governmental Entity for assessment and collection of taxes, customs or social
security contributions, nor has received notice of any claim for such assessment
and collection of taxes, customs or social security contributions in respect of
its activities.

5.10.4   Apart from those expounded in 5.10.5 and 5.10.6 below, the Company has
not benefited from any favorable regime in terms of taxes, customs and social
security contributions.

5.10.5   The Company had not unduly benefited from the tax and social advantages
deriving from the Young Innovative Enterprise status (Jeunes Entreprises
Innovantes). The loss of the Young Innovative Enterprise status as a result of
the sale of the Securities will not trigger any refund obligation for the
Company. According to that status, the Company’s changes of control will
generate that it will no longer be allowed to keep that status from January 1,
2007.

5.10.6   The Company had not unduly benefited from the advantages and deriving
from the research tax credit (Crédit d’impôt recherche).

5.10.7   The Company has been duly authorized for years 2006, 2007 and 2008 by
the Research and Innovation Department (Direction Générale de la Recherche et de
l’Innovation) of the Ministry of Education and Research (Ministère de
l’Education Nationale, de l’Enseignement Supérieur et de la Recherche) as a
research entity (organisme de recherche privé) thereby entitling its customers
to benefit from the research tax credit regime for the research works carried
out by the Company on behalf of said customers.

5.10.8   There are no outstanding adjustments for purposes of taxes or social
charges applicable to the Company required as a result of changes in methods of
accounting. There are no material elections or requests for rulings for purposes
of taxes or social



--------------------------------------------------------------------------------



 



Page 16

    charges made by the Company that are currently in force or by which the
Company or is bound. The Company has never been a member of any tax consolidated
group.

5.11   Intellectual Property

5.11.1   The Company has full, exclusive and valid title, through direct
ownership or a license, to the use of all invention, patent, patent application,
know-how, trade secret, trademark, trademark application, trade name, company
name, logo, domain name, copyright, copyright application, design, software
(including all documentation relating to the computer systems and application
software and the latest revisions of all related object and source codes
therefor) and other intellectual property rights used, held for use in
connection with, or necessary to the daily operation or development of its
business (the “Intellectual Property Rights”). Exhibit 5.11.1 provides a list of
such Intellectual Property Rights, which specifies for each such item whether it
is owned or licensed and, if licensed, indicates the full title, the parties
thereto and the expiration date of the relevant license agreement. Each of such
licenses is in full force and effect, the Company is in compliance with each of
such licenses and no default exists by any other party thereto. The consummation
of the transactions contemplated hereby will neither violate nor result in the
breach, modification, cancellation, termination or suspension of such licenses

5.11.2   Neither the Sellers, nor any current or former employee nor any manager
or officer of the Company nor any of their former employers holds any rights in
the Intellectual Property Rights. Further, no contractual or other obligation or
restriction of any nature whatsoever prevents any employee, manager or officer
of the Company from using for the benefit of the Company the experience and
skills acquired by him while employed by any other company or entity.

5.11.3   All Intellectual Property Rights owned by the Company have been
properly registered and maintained and are duly opposable to third parties.

5.11.4   There is no outstanding claim or threat thereof relating to the
Intellectual Property Rights against the Company with respect to facts having
occurred prior to the date of this Agreement, and the operation of the Company
as at the date hereof does not infringe the intellectual property rights of any
third party. Conversely, the Founders are unaware of the violation or
infringement by any third party of the Intellectual Property Rights.

5.11.5   Except as set forth in Exhibit 5.11.5, the Company has not granted to
any third party any option, license, pledge or other restrictions, user rights,
or other rights whatsoever, whether or not for compensation, with respect to the
Intellectual Property Rights, nor formed, directly or indirectly, any agreement
with any third parties in relation to the same other than licenses granted to
customers or resellers in the ordinary course of business.

5.11.6   All of the Company’s employment and/or sub-contractor agreements
contain the provisions necessary to ensure, to the fullest extent permitted by
applicable laws, that all intellectual property rights on the work carried out
by its employees and/or subcontractors as from the date of their hiring belong
to the Company. The Company has timely compensated its employees for their
inventions developed and used by the



--------------------------------------------------------------------------------



 



Page 17

    Company before the date hereof, in accordance with the requirements of
French law and the collective bargaining agreement applicable to the employees
of the Company.

5.11.7   Immediately after the Completion Date, the Company will own all of the
Intellectual Property Rights owned by the Company immediately prior to the
Completion Date and will have a right to use all other Intellectual Property
Rights on the same contractual terms and conditions as in effect prior to the
Completion Date, free and clear of all Liens, except as set forth in
Exhibit 5.11.5, and on the same terms and conditions as in effect prior to the
Completion Date.

5.12   Contracts

5.12.1   Exhibit 5.12.1 contains a list of all outstanding, oral or written
contracts or agreements entered into by the Company which (i) provide for
payments or guarantees for payment by or to the Company in excess of 10,000
euros over any 12-month period, (ii) has a term equal to one year or more from
the date hereof (not including any optional or tacit renewal period), (iii) has
been entered into by the Company with any of its top 10 customers or suppliers,
(iv) guarantees the indebtedness of another person, (v) restricts its ability to
develop its business or compete with any person, (vi) grants exclusive rights to
any third party, or (vii) is a convention réglementée within the meaning of
article L. 225-86 of the French commercial code or has been entered into by the
Company with any of the Sellers or any of their Affiliates (the “Material
Contracts”). As an exception to the foregoing, Exhibit 5.12.1 does not list the
employment agreements of the Company with its Employees.

5.12.2   The Material Contracts are valid and enforceable by the Company. The
Company and its co-contractors thereunder have performed all their obligations
required to be performed thereunder.

5.12.3   There are no facts or information indicating, nor any other reason to
believe, that any of the customers or suppliers of the Company will not continue
to be respectively customers or suppliers of the Company after Completion Date
at the same level as heretofore.

5.12.4   Except as set forth in Exhibit 5.12.4, the Company is not a party to
any contract or agreement under the terms of which, as a result of the Company’s
change of control or any other transaction contemplated in this Agreement:

  (i.)   such contract would terminate at an earlier date than the stated date
of termination in the absence of such change;     (ii.)   the Company’s
commitments would become due and payable prior to the normal term thereof as a
result of such change;     (iii.)   less favorable terms than those the Company
would have benefited from in the absence of such change would apply as a result
of such change; or     (iv.)   any other party to such contract or agreement
would be entitled to terminate such contract or agreement earlier than it would
have been entitled to do so in the absence of such change, or would be entitled
to make the Company’s commitments become due and payable prior to the stated
term thereof or to



--------------------------------------------------------------------------------



 



Page 18

      require the application of less favorable terms than those the Company
would have benefited from in the absence of such change.

5.13   Insurance

Exhibit 5.13 contains all insurance policies entered into by the Company (the
“Insurance Policies”). The Insurance Policies provide for a coverage that is
customary in connection with the business, assets and liabilities of the Company
and are subject to deductible and exclusions set forth in the Insurance
Policies. The Insurance Policies held by the Company are in full force and
effect and corresponding premiums have been paid when due. The Company has not
experienced over the last 3 years any suspension of coverage or cancellation of
insurance policies relating to its respective business, assets and liabilities.

5.14   Accounts Receivables and payables — Cash balance

All debts owed by third parties to the Company as of the Balance Sheet Date are
reflected in the Interim Accounts. Such debts are good and collectable, 70% of
them shall be recoverable within a maximum six-month (6) period from Completion
Date and the remaining 30% shall be recoverable within a maximum ten-month
(10) period from Completion Date and so without litigation or resort to any
other methods of recovery and without set-offs, counterclaims or other
deductions or, in the opposite case, are sufficiently reserved against in the
Interim Accounts. Exhibit 5.14 sets forth each and all of the accounts
receivables as of the Balance Sheet Date.
The Company has no outstanding obligation, debt or liability, fixed or
contingent, which is not specifically referred to in the Interim Accounts and
all accounting debts have been properly paid on the relevant due date and the
Company is not liable as a result for any interest for late payment, penalty or
indemnity of any sort. Exhibit 5.14bis sets forth each and all of the accounts
payables and each and all of other payables as of the Balance Sheet Date.
Further, the cash balance (trésorerie nette) of the Company as of the Balance
Sheet Date is at least of 100,000 euros.

5.15   Loans — Borrowings

Exhibit 5.15 contains a true and complete list of the outstanding bank loans,
credit lines, discount facilities and other short and long term indebtedness.
The Company has not guaranteed repayment of the debt or amount owed by any other
person, and has no obligation, fixed or contingent, as a surety or otherwise, to
pay any such debt or amount.
The Company is under the benefits of 400.000 € of reimbursable support (contrat
ANVAR), as set forth in Exhibit 5.15 arising 280.000 € of potential debt
outstanding.

5.16   Governmental permits – Compliance with laws

No permit or authorization is necessary to conduct the business of the Company.
The Company is not in violation in any material respect of any applicable law or



--------------------------------------------------------------------------------



 



Page 19

regulation. No agreement, permit or authorization prevents the consummation by
the Company or the Founders of any of the transactions contemplated by this
Agreement.

5.17   Employees

5.17.1   The Company has complied with all statutory or regulatory requirements
with respect to its managers and employees (the “Employees”), including without
limitation, working time requirements, working conditions, health and safety,
social security, personnel representation laws and regulations.

5.17.2   All the employment contracts entered into between the Company and its
Employees and in force at the date hereof are set forth in Exhibit 5.17.2. There
are no pension or retirement benefits, bonus, profit sharing, stock purchase or
stock option plans, company savings plans or employee funds of the Company other
than those which are mandatory under French law or the applicable collective
bargaining agreement.

5.17.3   The Founders and the Employees other than the Founders are entirely
free from any non-compete or similar clause which may impair in whole or in part
their ability to contribute to the Company’s business and operations.

5.17.4   The Company has not entered into any employment contracts providing for
a termination notice greater than the minimum provided by French law or the
applicable collective bargaining agreement, or for the payment of a termination
or retirement indemnity exceeding that provided by law or the applicable
collective bargaining agreement.

5.17.5   The Company has no pending obligations to any of its corporate officers
(mandataires sociaux), whether current or former, or its current or former
managers and employees, in particular in the form of immediate or deferred
compensation, including pension, retirement supplement, or surviving spouse
pension, salaries, salary ancillaries, indemnities of any nature whatsoever or
any other sum which may arise out of or be due in respect of the performance or
termination of an employment agreement, other than the obligations which are
mandatory and compulsory pursuant to French laws and regulations and the
applicable collective bargaining agreement.

5.17.6   No Employee will be entitled to receive any payment or benefit directly
as a consequence of the completion of the transactions contemplated herein. No
Employee is entitled to receive compensation proportional to profits or turnover
other than as a result of mandatory legal provisions (including the applicable
collective bargaining agreement)

5.17.7   No consultation of any Employees’ representatives is required to be
made in connection with the transaction contemplated hereby.

5.18   Product warranties

Except as set forth in Exhibit 5.18, (a) there are no warranties express or
implied, written or oral, with respect to the business of the Company and
(b) there are no pending or threatened claims with respect to any such warranty,
and the Company has no liability with respect to any such warranty accrued and
due.





--------------------------------------------------------------------------------



 



Page 20



5.19   Inventory

At the Completion Date, the inventory of the Company will only consist of items
which are useable and saleable in the normal course of business of the Company,
as conducted on or prior to the date hereof. The Company does not have any
commitment to purchase inventories in amounts greater than required in the
ordinary course of business consistent with past practices.

5.20   No Broker

The Sellers have not used the services of any broker, finder, financial advisor
or other person, firm or corporation who would be entitled to receive any
brokerage or finder’s or financial advisory fee from the Purchaser or the
Company in connection with the transactions contemplated by the Agreement.

5.21   Transactions with Affiliates

With the exception of the Shareholders Agreement, there are no agreements
between the Company and its executive officers or shareholders.
5.22 Full disclosure
Any fact the disclosure of which would be material in the context of the
transactions contemplated herein, or which would be necessary to not make the
above representations misleading, has been disclosed in the Agreement.
ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF THE OTHER SELLERS AND OF THE
PURCHASER

6.1   Representations and warranties of each Seller other than the Founders (the
“Other Sellers”)

Each Other Seller represents and warrants to the Purchaser as of the date
hereof, and covenants to the Purchaser, as follows:

6.1.1   Each of the Other Sellers has, and will transfer to the Purchaser
pursuant to this Agreement, good and marketable title to the number of Sold
Shares set forth next to his/her/its name in Exhibit 6.1.1 and to all of the
rights afforded thereby, free and clear of all Liens.

6.1.2   The Other Sellers which are individuals and their respective
representatives for the purpose hereof have the full capacity and authority
required to enter into this Agreement and any other documents contemplated
hereby and to transfer, assign and deliver the Sold Shares they own as provided
in the Agreement. Mr. Bracoud has the full capacity and authority required to
waive all the rights attached to the Warrants he owns.

6.1.3   The Other Sellers which are legal entities or investment funds have the
full corporate power and authority required to enter into this Agreement and to
transfer, assign and deliver the Sold Shares they own as provided in the
Agreement. The execution and delivery of the Agreement and the consummation by
them of the transactions



--------------------------------------------------------------------------------



 



Page 21

    contemplated hereby have been duly authorized by their respective competent
corporate bodies.

6.1.4   The Agreement constitutes a valid obligation of each of the Other
Sellers enforceable against him/her/it in accordance with its terms.

6.1.5   The Other Sellers as listed in Exhibit 6.1.5 have been advised that the
Purchaser’s Common Stock they will receive will be deemed to be Restricted
Shares under the Securities Act of 1933, as amended and that a restrictive
legend in substantially the following form shall be placed on the certificates
representing such shares:

“The Securities represented hereby have not been registered under the Securities
Act of 1933, as amended (the “1933 Act”), or the Securities Act of any State and
may not be offered, sold or otherwise transferred, pledged or hypothecated
unless and until registered under the 1933 Act or applicable State Securities
Acts or, in the opinion of counsel in form and substance satisfactory to the
issuer of these securities, such offer, sale or transfer, pledge or
hypothecation is in compliance therewith”

6.2   Representations and warranties of the Purchaser

6.2.1   The Purchaser has the full corporate power and authority required to
enter into and perform the Agreement. The execution and delivery of the
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by its competent corporate bodies.

6.2.2   The Agreement constitutes a valid and binding obligation of the
Purchaser enforceable against the Purchaser in accordance with its terms.

ARTICLE 7 COVENANTS
The Sellers acknowledge that the foregoing covenants are made by them in
consequence of and as an inducement to Bio-Imaging Inc. to acquire the
Securities and to protect and preserve to Bio-Imaging Inc. the benefit of its
bargain in the acquisition of the Securities; that each of the foregoing
covenants is reasonable and necessary to protect and preserve the benefits of
such purchase; and that irreparable loss and injury would result should the
Sellers breach any of the foregoing covenants.

7.1   Conduct of Business

Except as consented to by the Purchaser in writing, from the date hereof to the
Completion Date, the Sellers shall cause the Company to conduct its business and
operations only in the ordinary course consistent with past practice. The
Sellers shall promptly notify the Purchaser of any event, condition or
circumstance that, individually or in the aggregate, would have or result in an
adverse effect on the finance or perspectives of the Company.

7.2   Access to Information

The Sellers shall (i) afford, and shall cause the Company to afford, the
Purchaser and its representatives access to all the facilities and books and
records of the Company,



--------------------------------------------------------------------------------



 



Page 22

(ii) furnish the Purchaser and its representatives with all the financial and
operating data and other information with respect to the business and operations
of the Company that the Sellers have in their possession, (iii) instruct the
employees of the Sellers, the Company, and counsel, financial advisors and
accountants of the foregoing, to cooperate with the Purchaser and its
representatives with their investigation of the Company, and (iv) keep, and
shall cause the Company to keep, the Purchaser generally informed as to the
business and operations of the Company. Any investigation pursuant to this
section 7.2 shall be conducted in such manner as not to interfere unreasonably
with the conduct of the business and operations of Company.

7.3   Non-Competition

The Founders and Luc Bracoud agree that for a period of (i) three (3) years
after the Completion Date for Mr. Pachai and (ii) two (2) years after the
Completion Date for Luc Bracoud and the other Founders, none of them will in
France, United States of America, United Kingdom, Germany, The Netherlands and
Switzerland at the date hereof manage, become engaged or financially interested,
either as employee, shareholder, director, manager or consultant or in any
manner whatsoever, in businesses or activities directly competing with those
conducted by the Company and/or Bio-Imaging at the date hereof, which are
contractually defined for the purposes hereof as diagnostic and therapeutics
image analysis in clinical trials.
Each of the Sellers irrevocably undertakes not to use to its own profit or
disclose to any third party any tradename or logo owned or used by the Company
(including the use of the name “Theralys” or any abbreviation thereof or any
combination including name and/or logo), any commercial secret, know-how or
other non-public information belonging to the Company or acquired by it/his/her
in the course of their employment, office or investment with the Company until
such time as such commercial secret, know-how or confidential information has
fallen into the public domain.

7.4   Non-Solicitation

From the date hereof until (i) three (3) years for Mr. Pachai and (ii) two
(2) years for Luc Bracoud and the other Founders, the Founders and Luc Bracoud
shall not directly or indirectly through any person, enterprise or entity, for
their own account or for any other person, enterprise or entity, in association
with or in the employment of any other person, firm, company or organization,
interfere with, solicit or endeavor to entice away from the Company, any person,
firm, company or organization currently employed by the Company.
ARTICLE 8 INDEMNIFICATION

8.1   Indemnification by the Founders

Subject to the conditions and limitations set forth below, the Founders (the
“Indemnifying Parties”) agree to indemnify by way of a price reduction and hold
the Purchaser harmless from any and all liabilities, obligations, damages,
deficiencies, losses, claims, actions, lawsuits, proceedings, judgments, demands
and costs



--------------------------------------------------------------------------------



 



Page 23

(including penalties, late interest, majorations) (“Losses”) suffered or
incurred by the Purchaser or the Company as a result of, in connection with or
relating to any breach or inaccuracy of any Representation or Warranty or
covenants of the Founders contained herein. The Founders and the Purchaser take
for it granted that, for the purposes of assessing the Losses (if any), any Loss
incurred by the Company will lead to corresponding decrease in value of the
Shares in the Company, so that any such Loss will therefore lead to a
corresponding reduction of the Purchase Price according to the provisions set
forth below.
The Founders shall be jointly (conjointement) liable for 100 % of the Losses and
each Founder shall be jointly (conjointement) liable for the percentage of
Losses set forth next to his name in Exhibit 8.1,

8.2   When payable

For the purpose of the indemnification provision, Mr. Chahin Pachai, who
accepts, is hereby appointed by each of the Founders in order to act on their
behalf to send or receive any notice pursuant to this Article 8 and to take on
their behalf any further actions that are necessary, proper or advisable to
carry out the conditions of this Article 8.2 and, generally, do whatever may be
necessary (the “Founders’ Representative”).
Indemnification under this Article 8 shall be payable with respect to any claim
concerning a Loss upon the earlier of (a) the resolution of such claim by mutual
agreement between the Founders’ Representative and the Purchaser, (b) the
issuance of a final judgment, award, order or other ruling (which is not subject
to appeal or with respect to which the time for appeal has elapsed) by a court
or arbitral tribunal having jurisdiction over the parties and the subject matter
of such claim or to which such claim was submitted for resolution by joint
agreement between the Founders’ Representative and the Purchaser or (c) the
final settlement of such claim with a third party pursuant to mutual
authorization by the Founders’ Representative and the Purchaser. Any sum due by
the Founders pursuant to a claim for indemnification will be paid to the
Purchaser within thirty (30) days from the date when such claim for
indemnification becomes final and payable, being specified that any sum due
pursuant to this indemnification provision shall be set off against any part of
the Escrow Amount.

8.3   Limitations on Indemnification

8.3.1   The indemnification obligations of the Founders under Article 8.1 above
for Losses shall not exceed the total sum of 280,000 euros, breakdown between
the Founders as follows:

  -   190,400 euros for Mr. Pachai;     -   33,600 euros for Mr. Vincent;     -
  28,000 euros for Mr. Olart; and     -   28,000 euros for Mr. Douek.

8.3.2   The Founders’ obligation hereunder is subject to a deductible
(franchise) of 50,000 euros. If this deductible is reached, only the excess
shall be payable.





--------------------------------------------------------------------------------



 



Page 24



8.3.3   The amount of any indemnity payable hereunder on account of a Loss shall
be reduced by any insurance proceeds received by the Indemnified Party with
respect thereto.

8.3.4   The Purchaser shall not be entitled to make a claim for indemnification
for Losses against the Founders in respect of any assessment for taxes which
merely modifies the tax period during which a deductible charge or amortization
may be taken or in respect of any VAT assessment (except if such VAT is not
recoverable and cannot be recharged to the customers).

8.3.5   The Purchaser shall not be entitled to make a claim for indemnification
against the Founders in respect of any Loss for which a specific provision or
reserve (provision) has been made in the limit of that Loss, as a line item in,
or in the notes to, the Interim Accounts. If the Loss is superior to the amount
of the specific provision or reserve, the Purchaser shall be entitled to make a
claim for indemnification against the Founders only for the difference between
the amount of such specific provision of reserve and the noted Loss.

8.3.6   The limitations set forth in this Article 8.3 shall however not apply to
any Losses resulting from events or circumstances which the Founders failed to
disclose to the Purchaser in the Agreement or its Exhibits. They shall further
not apply to any legal or other expenses, such as attorneys’ or other experts’
fees reasonably incurred by the Purchaser or the Company in pursuing a claim
against the Founders on the ground of a Loss, nor shall they apply to any
interest which might be due by the Founders on the amount of indemnification.

8.4   Notification of Claims; Third Party Claims

8.4.1   In order for the Purchaser (the “Indemnified Party”) to be entitled to
the indemnification of any Loss under the Agreement, the Indemnified Party must
send a notification (the “Claim Notice”) to the Founders’ Representative in
writing within thirty (30) days from the date on which the Purchaser shall have
knowledge of a matter which could give rise to indemnification, except in case
of a Third Party Claim which requires a response in a shorter period where such
time frame shall be reduced to fifteen (15) days.

For the purposes of the Agreement, a “Third Party Claim” shall mean a claim
which a third party has assessed in writing against the Purchaser and/or the
Company.

8.4.2   The Claim Notice shall specify (a) the grounds for the possible claim
and (b) an estimate of the amounts claimed in respect of the Loss if readily
assessable.

In the event the claim by the Indemnified Party involves or arises out of a
Third Party Claim, the Claim Notice shall include copies of such Third Party
Claim as well as of any documents attached thereto; provided that for the
purpose of the Agreement, any tax reassessment notice shall be considered as a
Third Party Claim.

8.4.3   The Founders Representative shall, within thirty (30) days (reduced to
ten (10) days in case of a Third Party Claim which requires a response in a
shorter period) following the Claim Notice, either agree or refuse, in whole or
in part, to indemnify the Purchaser (the “Response”). In the event of partial or
total refusal, the Founders Representative shall notify the Purchaser of its
decision within the above mentioned periods, and indicate the grounds for such
refusal.





--------------------------------------------------------------------------------



 



Page 25



8.4.4   If a Third Party Claim is made against the Indemnified Party or the
Company, the following provisions shall apply:

  (i)   as long as the amount of any Third Party Claim does not exceed the
Escrow Amount and subject to paragraph (ii) below, the Founders will have the
option (and the Founders Representative shall indicate such option in the
Response mentioned in Article 8.4.3) to assume control of the procedure at its
sole cost and expense, provided that the Purchaser will be entitled to
participate in such defense with counsel of its choice and at their own expense;
and     (ii)   as soon as the amount of any Third Party Claim reaches or exceeds
the Escrow Amount, the Purchaser may, at its option and through counsel of its
choice, assume control of such defense provided that the Founders shall be
entitled to participate in such defense with counsel of its choice and at their
own expense,

it being specified that the Founders and/or the Purchaser shall assume the
defense of the Company exclusively within the Company’s corporate interest.

8.5   Survival of indemnification

The right of the Purchaser to make a claim for a breach of the Founders’
Representations or Warranties under the Agreement shall survive for a period of
eighteen (18) months as from the Completion Date except that (i) claims for
indemnification based on Article 5.10 shall survive until January 31, 2010 and
(ii) claims for indemnification based on Article 5.11 shall survive until
December 31, 2010.
Any limitation period with respect to a claim shall be interrupted by a
notification of such claim pursuant to Article 8.4; in this case, the provisions
of this Article 8 shall remain in force with respect to such claim until it is
finally determined as set forth in Article 8.2 above.
ARTICLE 9 CONFIDENTIALITY — PUBLICITY
Each of the Parties hereto shall treat the contents of the Agreement as well as
any information obtained from the other parties as confidential and shall
refrain from disclosing this Agreement, in whole or in part, to any third party,
except as required by law or the rules or regulations of any Governmental Entity
in which case the disclosing party shall give prior notice to the other Parties.
The Sellers and the Purchaser agree that no public release or announcement
concerning the transactions contemplated herein shall be issued by either Party
without the prior consent of the Purchaser and the Sellers’ Representative
(which consent shall not be unreasonably withheld), except as such release or
announcement may be required by law or the rules or regulations of any
Governmental Entity, in which case the party required to make the release or
announcement shall give prior notice to the other parties.
ARTICLE 10 EXPENSES
Save as otherwise expressly provided herein, the Parties hereto shall bear their
own respective expenses (if any) incurred in connection with the preparation and
execution of the Agreement



--------------------------------------------------------------------------------



 



Page 26

and the consummation of the transactions contemplated herein provided that all
transfer taxes and stamp duties in connection with the purchase of the Sold
Shares shall be borne by the Purchaser.
ARTICLE 11 SELLERS’ REPRESENTATIVE — NOTICES

11.1   Representative of the Sellers

For the purpose of the Agreement, Mr. Chahin Pachai, who accepts, is hereby
appointed by each of the Sellers in order to act on their behalf to send or
receive any notice pursuant to the Agreement and to take on their behalf any
further actions that are necessary, proper or advisable to carry out the
purposes of the Agreement and, generally, do whatever may be necessary (the
“Sellers’ Representative”). If for any reason the Sellers’ Representative shall
cease to be the representative of the Sellers, then within one month commencing
from the date of termination of the Sellers’ Representative’s functions, the
Sellers shall appoint another representative. Failing appointment of a new agent
within said period, all notices and requests hereunder shall be validly given or
made to any of the Sellers.

11.2   Notices

All notices and other communications required or authorized hereunder shall be
in writing and validly made if either delivered via courier or sent by
registered letter (return receipt requested), e-mail or facsimile (provided that
it be confirmed by same day registered letter, return receipt requested or
courier on an expedited basis for notices sent across international boundaries,
in case of an e-mail or facsimile) addressed as follows:

          if to the Purchaser:   Bio Imaging Inc, Inc.
 
  Attn:   Mr. Ted Kaminer,
 
  Address:   826, Newtown-Yardley Road,
 
      Newtown, PA 18940 (USA)
 
  Facsimile:   00 1 267 757 31 89
 
  E-mail:   tkaminer@bioimaging.com
 
        with a copy to:   Pierre-Antoine Dubecq     Morgan Lewis     68, rue du
Faubourg St Honoré     75008 Paris (France)
 
  Facsimile:   (33) 1 53 30 43 01
 
  E-mail:   pdubecq@morganlewis.com
 
        if to the Sellers:   Mr. Chahin Pachai     Sellers’ Representative
 
  Address:   40 avenue Lacassagne,
 
      69003 Lyon (France),
 
  E-mail:   cpachai@gmail.com
 
        with a copy to:   Eric Baroin     Lamy & Associés     6, square de
l’Opéra Louis-Jouvet



--------------------------------------------------------------------------------



 



Page 27

              75009 Paris (France)
 
  Facsimile:   (33) 1 53 05 91 99
 
  E-mail:   eric.baroin@lamy-associes.com

Any change in address or representative for the purposes hereof shall be
notified by the concerned Party to the other Parties as provided above.
Notices and other communications delivered via courier shall be effective as of
their date of delivery, as evidenced by the delivery receipt, or as of the next
Business Day if the date of delivery is not a Business Day.
Notices and other communications sent by registered mail, return receipt
requested, shall be effective as of their date of first presentation to the
addressee.
Notices and other communications sent by e-mail or facsimile shall be deemed
effective as of the date thereof, or as of the next Business Day if such e-mail
or facsimile is sent other than on a Business Day, provided that they be
confirmed by same day registered mail, return receipt requested, or courier on
an expedited basis for notices sent across international boundaries.
ARTICLE 12 SEVERABILITY
Should any of the provisions of the Agreement be held null and void or
unenforceable for any reason whatsoever, the Parties undertake to consult each
other to remedy the causes of such nullity, so that the Agreement remain in
force without any discontinuity to the full possible extent.
ARTICLE 13 ENTIRE AGREEMENT
This Agreement, the recitals and the Exhibits attached hereto represent the
entire understanding and agreement of the parties and supersede all prior
agreements, understandings or arrangements among the parties hereto with respect
to the subject matter hereof including, in particular, the letter of intent sent
by the Purchaser to the Sellers and the Company on December 15, 2006. It can be
amended, supplemented or changed, and any provision hereof can be waived, only
by written instrument making specific reference to the Agreement signed by each
Party against whom enforcement of such amendment, supplement, modification or
waiver is sought.
ARTICLE 14 SUCCESSORS AND ASSIGNS
The Purchaser may freely transfer the Securities and all of their rights and
obligations hereunder to any of its Affiliates at any time, in which case the
transferee shall be subrogated in all of the Purchaser’s rights and obligations
hereunder. The rights resulting from the Representations and Warranties set
forth in Article 5 above are not transferable by the Purchaser (or its
assignees), except to an Affiliate.
All rights and obligations of the Parties shall be binding upon and inure to the
benefit of their respective successors and assigns, jointly and indivisibly with
the Party concerned and among themselves.



--------------------------------------------------------------------------------



 



Page 28

ARTICLE 15 LANGUAGE
The Purchaser and the Sellers acknowledge that the French translation of the
Agreement has been prepared solely for information purposes and that only the
English version of the Agreement shall be the contractually-binding agreement
entered into between the Parties, in particular in case of a difference in the
interpretation of the terms used in the two versions.
ARTICLE 16 APPLICABLE LAW — JURISDICTION
This Agreement shall be governed by and construed in accordance with the laws of
France.
Any dispute arising in connection with the Agreement or as a result or
consequence thereof and not otherwise settled shall be subject to the exclusive
jurisdiction of the Commercial Court (tribunal de commerce) of Paris.
[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------



 



Page 29

Executed in 8 original copies
In Lyon
On February 6, 2007

     
/s/ Mr. Chahin Pachai
  /s/ Mr. Fabrice Vincent
 
   
Mr Chahin PACHAI
 
Mr Fabrice VINCENT
 
   
/s/ Mr. Philippe Douek
  /s/ Mr. Emmanuel Olart
 
   
Mr Philippe DOUEK
 
Mr Emmanuel OLART
 
   
/s/ Mr. Joseph Gniewek
  /s/ Mr. Jean Claude Morel
 
   
GIE VALOREZ
 
Mr Jean Claude MOREL
By [     ]
   
 
   
/s/ Mr. Laurent Gerfault
  /s/ Ms. Marcela Hernadez-Hoyos
 
   
Mr Laurent GERFAULT
 
Ms Marcela HERNADEZ-HOYOS
 
   
/s/ Mr. Nicolas Rognin
  /s/ Mr. Jérôme Vincent
 
   
Mr Nicolas ROGNIN
 
Mr Jérôme VINCENT
 
   
/s/ Mr. Luc Bracoud
  /s/ Ted Kaminer
 
   
Mr Luc BRACOUD
 
BIO IMAGING Inc
 
 
Ted Kaminer



--------------------------------------------------------------------------------



 



Page 30

          RHÔNE-ALPES CRÉATION    
 
       
By:
  /s/ Ms. Karine Lignel    
 
 
 
Name: Ms. Karine Lignel    
 
  Title:    
 
        AMORÇAGE RHÔNE ALPES    
 
       
By:
  /s/ Ms. Karine Lignel    
 
 
 
Name: Ms. Karine Lignel    
 
  Title:    
 
        CRÉDIT AGRICOLE CRÉATION    
 
       
By:
  /s/ Mr. Maurice Bernard    
 
 
 
Name: Mr. Maurice Bernard    
 
  Title:    
 
        RHÔNE-DAUPHINÉ DÉVELOPPEMENT    
 
       
By:
  /s/ Mr. Pierre Jourdain    
 
 
 
Name: Mr. Pierre Jourdain    
 
  Title:    
 
        SOFIMAC PARTNERS / LE LANCEUR    
 
       
By:
  /s/ Mr. Philippe Vuagnat    
 
 
 
Name: Mr. Philippe Vuagnat    
 
  Title:    



--------------------------------------------------------------------------------



 



Page 31

EXHIBITS